EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference distributions for each of the fiscal years ended December 31, 2012, 2011, 2010, 2009 and 2008 are as follows: For the Year Ended December 31, (Amounts in thousands) 2012 2011 2010 2009 2008 (Loss) income from continuing operations before income taxes and income from partially owned entities $ (6,395) $ 484,198 $ 630,843 $ (7,166) $ 136,618 Fixed charges 531,671 539,184 551,771 625,440 663,590 Income distributions from partially owned entities 226,172 93,635 61,037 30,473 44,690 Capitalized interest (16,801) (1,197) (864) (17,256) (63,063) Earnings - Numerator $ 734,647 $ 1,115,820 $ 1,242,787 $ 631,491 $ 781,835 Interest and debt expense $ 500,361 $ 526,175 $ 539,370 $ 597,105 $ 591,419 Capitalized interest 16,801 1,197 864 17,256 63,063 1/3 of rental expense – interest factor 14,509 11,812 11,537 11,079 9,108 Fixed charges - Denominator 531,671 539,184 551,771 625,440 663,590 Preferred unit distributions 86,873 82,384 73,726 76,734 76,834 Combined fixed charges and preference distributions - Denominator $ 618,544 $ 621,568 $ 625,497 $ 702,174 $ 740,424 Ratio of earnings to fixed charges 1.38 2.07 2.25 1.01 1.18 Ratio of earnings to combined fixed charges and preference distributions 1.19 1.80 1.99 0.90 1.06 Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges and (iii) income distributions from partially owned entities, minus (iv) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest and (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals. Combined fixed charges and preference distributions equals fixed charges plus preferred unit distributions.
